Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-20 and 22-28 are allowed. Claims 21 and 29 are cancelled.

Response to Applicant’s Remarks
With respect to Specification, Claim objections, and 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks have been fully considered and overcame the objections and 112 rejection as presented in the non-final office action filed 03/24/2022.
With respect to 35 U.S.C. §102(a)(1) rejections:
Applicant’s remarks at p.13-15 have been fully considered and are persuasive. Particularly, Hu fails to teach “the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion” and “communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element”. The rejections have been withdrawn.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Hu et al. (EP 3 361 424) teaches a method, a non-transitory computer readable media, and an apparatus (user apparatus 110/800, fig.1/8) comprising: at least one processor (processor 801, fig.8); and at least one memory of a wireless sensing device (memory 802 of UA 800, fig.8) including computer program code, the at least one memory and the computer program code being configured, with the at least one processor (par.0049), to cause the apparatus to: maintaining, in a memory of a wireless sensing device, information of a drive (memory 802 of UA 110/800 stores theoretical operational life expectancy of the drive 150 or drive components, par.0051), wherein the wireless sensing device is a computing device comprising one or more sensors (UA 110/800 includes sensors to measure operational data of the drive, par.0019 and par.0030) and being configured to communicate wirelessly with the drive over at least one wireless communication link (UA 110/800 wirelessly communicate to drive 150 via network 101 with Bluetooth, WiFi, par.0011), the one or more sensors comprising one or more kinematic sensors (sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030); performing, by the wireless sensing device, a plurality of measurements using the one or more sensors (UA 110 being placed on top of the drive 150 to sense the frequency operation conditions of the drive 150, par.0032; sensors data includes vibrational sensor data, par.0026; sensors includes acceleration sensor, par.0030); and during the performing, comparing, by the wireless sensing device, results of the plurality of measurements with the one or more desired movement properties (compare measured operational data of drive 150 of industrial device to theoretical operational life expectancy, par.0049) and adjust one or more drive parameters of the drive (adjust parameters from the drive 150 of industrial device, par.0017).
However, Hu fails to teach “the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion” and “communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element”.

Hu et al. (EP 3388905) teaches a method (fig.2) comprising: maintaining, in a memory of a wireless computing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive (the remote computing apparatus 104, fig.1, and the computing device is a wireless mobile device, par.0016, stores in database 105 of the expected optimal drive parameter of drive 101 that controls motion of electrical machines with a conveyor belt, par.0013), wherein the wireless computing device is one of a remote computing device configured to communicate with a wireless sensing device and the drive via a communications network (the remote computing apparatus 104 communicates with the terminal device 102 and the drive 101 via network 103, fig.1). Hu teaches further receiving drive parameter data from a plurality of drives, storing drive parameter data, and comparing the current drive data to the expected drive data (fig.4).
However, Hu fails to teach a local computing device configured to communicate with the wireless sensing device via a second wireless communication link and to the drive via a third wireless communication link and an internal control unit of the drive configured to communicate with the wireless sensing device via a first wireless communication link, and further fails to teach the method of: page 3 of 16receiving, by the wireless computing device, results of a plurality of measurements performed by the wireless sensing device using one or more sensors of the wireless sensing device and being detachably fixed to the moving element of the mechanical system when the moving element is in motion, wherein the one or more sensors comprise one or more kinematic sensors; and during the receiving, comparing, by the wireless computing device, the results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless computing device, with the drive to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.

Allowable Subject Matter
Claims 1-20 and 22-28 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A method comprising: maintaining, in a memory of a wireless sensing device (), information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless sensing device is a computing device comprising one or more sensors and being configured to communicate wirelessly with the drive over at least one wireless communication link, the one or more sensors comprising one or more kinematic sensors; performing, by the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion, a plurality of measurements using the one or more sensors; and during the performing, comparing, by the wireless sensing device, results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
The primary reason for the allowance of claim 2 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A method comprising: maintaining, in a memory of a wireless computing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless computing device is one of a remote computing device configured to communicate with a wireless sensing device and the drive via a communications network, a local computing device configured to communicate with the wireless sensing device via a second wireless communication link and to the drive via a third wireless communication link and an internal control unit of the drive configured to communicate with the wireless sensing device via a first wireless communication link; page 3 of 16receiving, by the wireless computing device, results of a plurality of measurements performed by the wireless sensing device using one or more sensors of the wireless sensing device and being detachably fixed to the moving element of the mechanical system when the moving element is in motion, wherein the one or more sensors comprise one or more kinematic sensors; and during the receiving, comparing, by the wireless computing device, the results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless computing device, with the drive to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
The primary reason for the allowance of claim 25 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An apparatus comprising: at least one processor; and at least one memory of a wireless sensing device including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to maintain, in the memory of the wireless sensing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless sensing device comprising one or more sensors and being configured to communicate wirelessly with the drive over at least one wireless communication link, the one or more sensors comprising one or more kinematic sensors; perform, by the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion, a plurality of measurements using the one or more sensors; and during the performing, comparing, by the wireless sensing device, results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
The primary reason for the allowance of claim 26 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“An apparatus comprising: at least one processor; and at least one memory of a wireless computing device including computer program code, the at least one memory and the computer program code being configured, with the at least one processor, to cause the apparatus to maintain, in the memory of the wireless computing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless computing device is one of a remote computing device configured to communicate with a wireless sensing device and the drive via a communications network, a local computing device configured to communicate with the wireless sensing device via a second wireless communication link and to the drive via a third wireless communication link and an internal control unit of the drive configured to communicate with the wireless sensing device via a first second wireless communication link; receive, by the wireless computing device, results of a plurality of measurements performed by the wireless sensing device using one or more sensors of the wireless sensing device and being detachably fixed to the moving element of the mechanical system when the moving element is in motion, wherein the one or more sensors comprise one or more kinematic sensors; and during the receiving, compare, by the wireless computing device, the results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless computing device, with the drive to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
The primary reason for the allowance of claim 27 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A non-transitory computer readable media, comprising: instructions stored thereon that, when executed by a computing device, cause the computing device to maintain, in a memory of a wireless sensing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless sensing device comprises the computing device including one or more sensors and being configured to communicate wirelessly with the drive over at least one wireless communication link, the one or more sensors comprising one or more kinematic sensors; perform, by the wireless sensing device being detachably fixed to the moving element of the mechanical system when the moving element is in motion, a plurality of measurements using the one or more sensors; and during the performing, compare, by the wireless sensing device, results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless sensing device, with the drive over said at least one wireless communication link to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
The primary reason for the allowance of claim 28 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
	“A non-transitory computer readable media, comprising: instructions stored thereon that, when executed by a wireless computing device, cause the wireless computing device to maintain, in a memory of the wireless computing device, information on one or more desired movement properties for a moving element of a mechanical system powered by an electrical machine which is controlled by a drive, wherein the wireless computing device is one of a remote computing device configured to communicate with a wireless sensing device and the drive via a communications network, a local computing device configured to communicate with the wireless sensing device via a second wireless communication link and to the drive via a third wireless communication link and an internal control unit of the drive configured to communicate with the wireless sensing device via a first second wireless communication link; receive, by the wireless computing device, results of a plurality of measurements performed by the wireless sensing device using one or more sensors of the wireless sensing device and being detachably fixed to the moving element of the mechanical system when the moving element is in motion, wherein the one or more sensors comprise one or more kinematic sensors; and during the receiving, compare, by the wireless computing device, the results of the plurality of measurements with the one or more desired movement properties and communicating, by the wireless computing device, with the drive to adjust one or more drive parameters of the drive based on the comparing to achieve the one or more desired movement properties for the moving element.”
Claims 3-14, 15-20, and 22-24 are allowed due to their dependency on claims 1 and 2 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   August 11, 2022